 
 
IB 
Union Calendar No. 390 
111th CONGRESS 2d Session 
H. R. 5897 
[Report No. 111–652, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2010 
Mr. Oberstar (for himself, Ms. Norton, Mr. Rahall, Mr. Filner, Ms. Eddie Bernice Johnson of Texas, Mr. Cummings, Mr. Bishop of New York, Mr. Carnahan, Ms. Hirono, Mr. Arcuri, Mr. Kagen, Ms. Richardson, Mr. Hare, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

September 29, 2010
Additional sponsor: Mr. Michaud

 
September 29, 2010 
Reported from the Committee on Transportation and Infrastructure with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 

September 29, 2010
 Committee on Financial Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on July 28, 2010

 
 
 
A BILL 
To reauthorize and improve programs and activities carried out under the Public Works and Economic Development Act of 1965, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Economic Revitalization and Innovation Act of 2010. 
(b)Table of contents 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Amendments to Public Works and Economic Development Act of 1965. 
Sec. 3. Findings and declarations. 
Sec. 4. Definitions. 
Title I—Economic development partnerships cooperation and coordination 
Sec. 101. Establishment of economic development partnerships. 
Sec. 102. Encouragement of certain coordination. 
Sec. 103. Coordination with respect to high-speed rail. 
Title II—Grants for public works and economic development 
Sec. 201. Grants for public works and economic development. 
Sec. 202. Grants for planning and grants for administrative expenses. 
Sec. 203. Cost sharing. 
Sec. 204. Grants for training, research, and technical assistance. 
Sec. 205. Financial assistance for business incubators and science and research parks. 
Sec. 206. Grants for economic adjustment. 
Sec. 207. Sustainable economic development demonstration program. 
Sec. 208. Job creation goals. 
Sec. 209. Prohibition with respect to use of assistance. 
Title III—Eligibility; comprehensive economic development strategies 
Sec. 301. Eligibility of areas. 
Sec. 302. Comprehensive economic development strategies. 
Title IV—Economic development districts 
Sec. 401. Designation of economic development districts. 
Sec. 402. Termination or modification of economic development districts. 
Title V—Administration 
Sec. 501. Consultation with other persons and agencies. 
Sec. 502. Performance evaluations of grant recipients. 
Sec. 503. Economic development representatives. 
Sec. 504. Limitation on certain positions. 
Title VI—Miscellaneous 
Sec. 601. Annual report to Congress. 
Sec. 602. Maintenance of effort. 
Title VII—Funding 
Sec. 701. General authorization of appropriations. 
Sec. 702. Funding for grants for planning and grants for administrative expenses. 
Sec. 703. Funding for financial assistance for business incubators and science and research parks. 
Sec. 704. Funding for sustainable economic development demonstration program. 
Sec. 705. Funding for grants for training, research, and technical assistance. 
2.Amendments to Public Works and Economic Development Act of 1965Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.). 
3.Findings and declarations 
(a)FindingsSection 2(a) (42 U.S.C. 3121(a)) is amended to read as follows: 
 
(a)FindingsCongress finds that— 
(1)sustainable economic growth in the 21st century depends upon economic development strategies that include investment in essential infrastructure that fosters innovation, entrepreneurship, and competition in the global marketplace; 
(2)there continue to be areas of the United States experiencing chronic high unemployment, underemployment, outmigration, and low per capita income, as well as areas facing sudden and severe economic dislocations due to structural economic changes, increasing international competition, certain Federal actions (including defense-related facility closures and realignment and actions required to counteract the depletion of natural resources), and natural disasters; 
(3)the goal of Federal economic development programs is to raise the standard of living for all citizens and increase the wealth and overall rate of growth of the economy by encouraging regions and communities to develop a more competitive and diversified economic base, including by— 
(A)expanding economic opportunities, increasing international competitiveness, and creating a climate supportive of job creation and business development; 
(B)creating an environment that promotes public infrastructure investments that maximize sustainable development practices; 
(C)promoting private sector job creation through increased innovation, productivity, and entrepreneurship; and 
(D)empowering local and regional communities experiencing chronic high unemployment, underemployment, outmigration, and low per capita income to develop private sector business and attract increased domestic and foreign private sector capital investment, including through the location of information technology, agribusiness, alternative energy, manufacturing, and bioscience jobs in the United States and the relocation of such jobs to the United States; 
(4)economic growth in the States, including in both cities and rural areas, can best be promoted by helping communities invest in regional strategies that build upon unique competitive advantages and are designed to foster innovation and entrepreneurship in all segments of the community’s economy; 
(5)while economic development is an inherently local process, the Federal Government should work in partnership with public and private organizations at the State, regional, tribal, and local levels to maximize the impact of existing resources and enable regions, communities, and citizens to participate more fully in the American dream and national prosperity; 
(6)in order to avoid duplication of effort and achieve meaningful, long-lasting results, Federal, State, tribal, and local economic development activities should have a clear focus, improved coordination, a comprehensive approach, and simplified and consistent requirements; and 
(7)Federal economic development efforts will be more effective if the efforts are coordinated with, and build upon, the trade, workforce investment, higher education, transportation, energy, environmental protection, and technology programs of the United States.. 
(b)DeclarationsSection 2(b) (42 U.S.C. 3121(b)) is amended to read as follows: 
 
(b)DeclarationsIn order to promote a strong and growing economy throughout the United States, Congress declares that— 
(1)assistance under this Act should be made available to distressed communities in both rural and urban areas; 
(2)local communities should work in partnership with neighboring communities, economic development districts, States, Indian tribes, institutions of higher education, national security laboratories, the private sector, and the Federal Government to increase the capacity of those local communities to develop and implement comprehensive economic development strategies to alleviate economic distress and enhance competitiveness in the global economy, including national security laboratories; 
(3)whether suffering from long-term distress or a sudden dislocation, distressed communities should be encouraged to take affirmative steps to promote innovation and entrepreneurship, including through the formation of business incubators, to help create higher skill, higher wage jobs and foster the participation of those distressed communities in the global marketplace; 
(4)assistance under this Act should be made available to promote sustainable economic development practices, to assist communities with the productive reuse of abandoned industrial facilities and the redevelopment of brownfields, and to leverage significant Federal investments in high-speed rail corridors and other transportation infrastructure; and 
(5)research assistance under this Act should help regions across the United States leverage the economic assets of those regions in a comprehensive manner and should enhance the Economic Development Administration’s ability to provide an economic development framework to assist distressed communities and regions, with particular emphasis on revitalizing the manufacturing, agribusiness, and bioscience industries and the linkages between urban and rural communities.. 
4.DefinitionsSection 3(8) (42 U.S.C. 3122(8)) is amended— 
(1)in subparagraph (C) by striking and at the end; 
(2)in subparagraph (D) by striking the period at the end and inserting a semicolon; and  
(3)by adding at the end the following: 
 
(E)the Southeast Crescent Regional Commission established under section 15301(a) of title 40, United States Code; 
(F)the Northern Border Regional Commission established under section 15301(a) of title 40, United States Code; and 
(G)the Southwest Border Regional Commission established under section 15301(a) of title 40, United States Code.. 
IEconomic development partnerships cooperation and coordination 
101.Establishment of economic development partnerships 
(a)Technical assistanceSection 101(b) (42 U.S.C. 3131(b)) is amended— 
(1)in the matter preceding paragraph (1) by inserting after nonprofit organizations the following: , including economic development districts and university centers,; and 
(2)by striking paragraphs (2) and (3) and inserting the following: 
 
(2)encourage and support public-private partnerships for the formation and improvement of economic development strategies, including regional strategies, that sustain and promote innovation and entrepreneurship that is critical to economic competitiveness throughout the United States; and 
(3)promote investment in infrastructure, innovation, entrepreneurship, sustainable development, and technological capacity (including with respect to advanced technologies in all industry sectors) to keep pace with the changing global economy.. 
(b)Intergovernmental reviewSection 101(c) (42 U.S.C. 3131(c)) is amended by inserting after government agencies the following: and appropriate economic development districts. 
102.Encouragement of certain coordination 
(a)In generalTitle I (42 U.S.C. 3131 et seq.) is amended by adding at the end the following: 
 
104.Encouragement of certain coordinationIn carrying out this Act, the Secretary is authorized and encouraged to consult and cooperate with any Federal, State, or local government agency or consortium of governmental organizations that can assist in addressing challenges and capitalizing on opportunities that require coordination, including the Department of Labor with respect to supporting economic and workforce development strategies and promoting regional innovation clusters.. 
(b)Clerical amendmentThe table of contents in section 1(b) is amended by inserting after the item relating to section 103 the following: 
 
 
Sec. 104. Encouragement of certain coordination.. 
103.Coordination with respect to high-speed rail 
(a)In generalTitle I (42 U.S.C. 3131 et seq.), as amended by this Act, is further amended by adding at the end the following: 
 
105.Coordination with respect to high-speed railThe Secretary shall coordinate activities carried out under this Act, as appropriate, with the Department of Transportation and other relevant Federal agencies, State and local governments, economic development districts, Indian tribes, and planning and development organizations to leverage and maximize the economic development potential of Federal investments in high-speed rail projects. In carrying out this section, the Secretary shall conduct studies and disseminate reports, as appropriate, with respect to high-speed rail projects.. 
(b)Clerical amendmentThe table of contents in section 1(b), as amended by this Act, is further amended by inserting after the item relating to section 104 the following: 
 
 
Sec. 105. Coordination with respect to high-speed rail.. 
IIGrants for public works and economic development 
201.Grants for public works and economic developmentSection 201(a)(1) (42 U.S.C. 3141(a)(1)) is amended by inserting after development facility the following: (including a facility of a business incubator or a science and research park (as such terms are defined in section 208(a))). 
202.Grants for planning and grants for administrative expenses 
(a)In generalSection 203(a) (42 U.S.C. 3143(a)) is amended by inserting after administrative expenses the following: (including indirect costs determined eligible in an applicable Office of Management and Budget circular). 
(b)Planning processSection 203(b) (42 U.S.C. 3143(b)) is amended— 
(1)in paragraph (3) by striking and at the end;  
(2)in paragraph (4) by striking and increase incomes. and inserting and systemic economic distress and increase incomes by fostering entrepreneurship and innovation across all regional industry sectors; and; and 
(3)by adding at the end the following: 
 
(5)fostering regional collaboration.. 
(c)State plansSection 203(d)(4) (42 U.S.C. 3143(d)(4)) is amended— 
(1)in the matter preceding subparagraph (A) by inserting after public works the following: and other types of assistance; 
(2)in subparagraph (C) by inserting after environment the following: , including through efficient energy production, utilization, and facility development; 
(3)in subparagraph (E)— 
(A)by inserting after use the following: and deployment; and 
(B)by striking and at the end; 
(4)in subparagraph (F) by striking the period at the end and inserting ; and; and 
(5)by adding at the end the following: 
 
(G)support sustainable development practices and the efficient coordination and leveraging of public and private investments.. 
203.Cost sharingSection 204(c) (42 U.S.C. 3144(c)) is amended— 
(1)in paragraph (2) by inserting after State or political subdivision the following: or that the Secretary determines has been affected by substantial declines in tax revenue; and 
(2)in paragraph (3)— 
(A)in the heading by striking Training and inserting Planning, training; 
(B)by striking section 207 and inserting section 203 or 207; and 
(C)by inserting after such an increase the following: or if grant supported activities will include regional planning to build on competitive advantages available regionally. 
204.Grants for training, research, and technical assistance 
(a)GrantsSection 207(a)(1) (42 U.S.C. 3147(a)(1)) is amended by striking or underemployment and inserting , underemployment, or outmigration. 
(b)Types of assistanceSection 207(a)(2) (42 U.S.C. 3147(a)(2)) is amended— 
(1)in subparagraph (D) by inserting after centers the following: , with the goal that at least one university center is established in each State; and 
(2)by striking subparagraphs (H) and (I) and inserting the following: 
 
(H)studies that evaluate the effectiveness of regional innovation clusters and determine best practices with respect to the support provided by entrepreneurial infrastructure, including business incubators; 
(I)a peer exchange program to promote best practices and innovation with respect to the organizational development, program delivery, and regional initiatives of economic development districts; 
(J)development and promotion of performance measures and best practices with respect to commercialization and entrepreneurship;  
(K)developing or implementing county or municipal government efficiency assessments related to economic development or community viability; and 
(L)other activities determined by the Secretary to be appropriate.. 
(c)High-speed railSection 207(a) (42 U.S.C. 3147(a)) is amended by adding at the end the following: 
 
(4)High-speed railIn making a grant under this subsection for the establishment of a university center, the Secretary shall ensure, if appropriate, that the activities of the center will include conducting research and providing technical assistance to leverage and maximize the economic development potential of Federal investments in high-speed rail projects.. 
205.Financial assistance for business incubators and science and research parks 
(a)In generalTitle II (42 U.S.C. 3141 et seq.) is amended by inserting after section 207 the following: 
 
208.Financial assistance for business incubators and science and research parks 
(a)DefinitionsIn this section, the following definitions apply: 
(1)Business incubatorThe term business incubator means a program established to foster the creation of new businesses and accelerate the growth of early-stage businesses by providing entrepreneurs and early-stage businesses with the resources and services to produce viable businesses that can help create jobs in and restore vitality to communities. 
(2)Business incubator development projectThe term business incubator development project means a project to construct or alter facilities for a business incubator, including the acquisition of real property necessary to carry out the construction or alteration. 
(3)Science and research parkThe term science and research park means a program that— 
(A)includes property and buildings designed primarily for— 
(i)research and development activities conducted by public-private partners; 
(ii)technology- and science-based businesses; or 
(iii)research and development support services; 
(B) includes a contractual relationship with one or more institutions of higher education or government or nonprofit research laboratories, including national security laboratories; 
(C) has a primary mission of— 
(i)promoting research and development through industry partnerships, assisting the growth of new ventures, and promoting innovation-driven economic development; 
(ii)facilitating the transfer of technology and business skills between researchers and industry teams; and 
(iii)promoting technology-led economic development for the community or region in which the program is located; and 
(D)is owned by a government or nonprofit entity (although the government or nonprofit entity may enter into partnerships or joint ventures with for-profit entities to develop or manage specific components of the program). 
(4)Science and research park development projectThe term science and research park development project means a project to construct or alter facilities for a science and research park, including the acquisition of real property necessary to carry out the construction or alteration. 
(b)Financial AssistanceOn the application of an eligible recipient, the Secretary may provide financial assistance in accordance with this section to assist the development of business incubators and science and research parks. 
(c)Grants for plans for science and research parks 
(1)Grant authorityIn accordance with this subsection, the Secretary may award a grant to an eligible recipient for the development of a feasibility study or development plan, or both, with respect to a science and research park development project. 
(2)Amount of a grantA grant awarded under paragraph (1) may not be in an amount that exceeds $750,000. 
(3)Selection process 
(A)Selection criteriaNot later than 180 days after the date of enactment of the Economic Revitalization and Innovation Act of 2010, the Secretary shall publish the criteria to be utilized for the selection of grant recipients under paragraph (1). 
(B)Competition requiredThe Secretary shall award grants under paragraph (1) pursuant to a full and open competition. 
(C)Geographic diversityIn awarding grants under paragraph (1), the Secretary shall ensure, to the extent practicable, that grant recipients represent diverse geographic areas of the United States, including rural and urban areas. 
(4)Program limitThe Secretary may not award, in the aggregate, more than $7,500,000 in grants under paragraph (1). 
(d)Loan guarantees for business incubators and science and research parks 
(1)Guarantee authorityIn accordance with this subsection, the Secretary may guarantee a loan of an eligible recipient to assist the carrying out of a business incubator development project or a science and research park development project. 
(2)Guarantee percentageIn guaranteeing a loan under paragraph (1), the Secretary may guarantee up to 80 percent of the principal amount of the loan. 
(3)Selection of guarantee recipients 
(A)CreditworthinessThe Secretary may not guarantee a loan under paragraph (1) unless the Secretary has determined that there is a reasonable assurance of repayment with respect to the loan. 
(B)Grant recipientsA recipient of a grant under subsection (c) for the development of a feasability study or development plan, or both, is not eligible for a loan guarantee under paragraph (1) until the recipient has completed the study or plan, or both, for which the grant was provided (as determined by the Secretary). 
(4)Term of loanThe term of a loan guaranteed under paragraph (1) may not exceed the lesser of— 
(A)30 years; or 
(B)90 percent of the useful life of any physical asset to be financed by such loan. 
(5)SubordinationAn obligation relating to a loan guarantee under paragraph (1) may not be subordinated to another debt contracted by the borrower or to any other claims against the borrower in the case of default. 
(6)Other terms and conditionsExcept as otherwise specified in this subsection, a loan guarantee under paragraph (1) shall be subject to such terms and conditions as the Secretary may prescribe. 
(7)Review 
(A)In generalThe Secretary shall periodically assess the risks associated with loans guaranteed under paragraph (1). 
(B)Comptroller General reportNot later than 2 years after the date of enactment of the Economic Revitalization and Innovation Act of 2010, the Comptroller General shall— 
(i)conduct a comprehensive review of the program under this subsection; and 
(ii)submit to Congress a report on the results of the review. 
(8)Program levelsIn carrying out paragraph (1) during fiscal years 2011 through 2015, the Secretary may not guarantee loans in an amount that exceeds— 
(A)$50,000,000 for a single project; 
(B)$235,000,000 in a single fiscal year; and 
(C)$500,000,000 in the aggregate.. 
(b)Clerical amendmentThe table of contents in section 1(b), as amended by this Act, is further amended by inserting after the item relating to section 207 the following: 
 
 
Sec. 208. Financial assistance for business incubators and science and research parks.. 
206.Grants for economic adjustment 
(a)In generalSection 209(a) (42 U.S.C. 3149(a)) is amended— 
(1)by inserting after public facilities, the following: science and research park development projects (as defined in section 208(a)),; and 
(2)by inserting after revolving loan fund the following: , a challenge grant, and operating support for business incubators (as defined in section 208(a)). 
(b)Particular community assistanceSection 209(c) (42 U.S.C. 3149(c)) is amended— 
(1)in the matter preceding paragraph (1) by striking injured and inserting affected; 
(2)in paragraph (1)— 
(A)by striking or realignments, and inserting , realignments, or mission growth,; and 
(B)by inserting after their economies the following: or supporting the economic adjustment activities of the Secretary of Defense; 
(3)in paragraph (4) by striking or at the end;  
(4)in paragraph (5)— 
(A)by striking manufacturing jobs and inserting manufacturing, information technology, natural resource, agricultural, or service sector jobs; and 
(B)by striking the period at the end and inserting ;; and 
(5)by adding at the end the following: 
 
(6)a lack of technology infrastructure, including inadequate access to broadband capacity sufficient to support economic development objectives; 
(7)an inability to utilize alternative means of energy production and distribution; or 
(8)insufficient access to capital and credit necessary for business retention and expansion, entrepreneurship, and innovation.. 
(c)Special provisions relating to revolving loan fund grantsSection 209(d) (42 U.S.C. 3149(d)) is amended— 
(1)in paragraph (2)— 
(A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and 
(B)by inserting after subparagraph (A) the following: 
 
(B)at the request of a grantee, approve the transfer of all or a portion of the assets of a revolving loan fund of the grantee to another eligible recipient to assist in establishing or maintaining a multiregion or national revolving loan fund;; and 
(2)by adding at the end the following: 
 
(5)Conversion of revolving loan fund assets 
(A)AuthorityAt the request of a grant recipient, the Secretary may approve the use of the assets of a revolving loan fund established by the grant recipient with assistance under this section for another project, if— 
(i)the project is eligible for assistance under this Act; and 
(ii)the Secretary determines that the revolving loan fund is no longer necessary and the grant recipient, as a result of changed economic development needs, will make better use of the assets by carrying out the project. 
(B)Methods of conversionIf conversion of a revolving loan fund is approved under subparagraph (A), the applicable grant recipient may convert the assets of the revolving loan fund by— 
(i)selling to a third party any assets of the revolving loan fund; or 
(ii)retaining repayments of principal and interest amounts made on loans provided through the revolving loan fund. 
(C)Terms and conditionsExcept as otherwise provided under this paragraph, the Secretary may establish such terms and conditions with respect to the conversion of a revolving loan fund under this paragraph as the Secretary determines appropriate. 
(D)Expediency requirementThe Secretary shall ensure that any assets of a revolving loan fund converted under this paragraph are used in an expeditious manner. 
(6)ReleaseThe Secretary may release, subject to terms and conditions the Secretary determines appropriate, the Federal Government’s interest in a revolving loan fund established by a grant recipient with assistance under this section on or after the date that is 7 years after the date on which the applicable grant was fully disbursed, if the Secretary determines that— 
(A)the grant recipient has carried out the terms of the grant in a satisfactory manner; 
(B)any proceeds realized after the release of the Federal Government’s interest will be used for one or more activities that carry out the economic development purposes of this Act; and 
(C)the grant recipient will continue to satisfy the requirements of section 602. 
(7)Equity investment demonstration program 
(A)Authority 
(i)In generalTo determine the feasibility and utility of providing equity investments through revolving loan funds established by grant recipients with assistance under this section, the Secretary may authorize, at the request of a grant recipient, the use of the capital base of a revolving loan fund for equity investments in businesses in need of capital to start up operations or expand operations beyond the startup phase. 
(ii)Demonstrated capacityBefore authorizing a grant recipient to make equity investments under clause (i), the Secretary shall determine that the grant recipient has the demonstrated capacity for engaging in equity investments or will contract with another company or organization with a proven track record with respect to equity investments. 
(iii)Preferential considerationIn authorizing grant recipients to make equity investments under clause (i), the Secretary shall give preferential consideration to requests from grant recipients that intend to focus their investment activities in support of business incubators (as defined in section 208(a)), companies commercializing technologies in conjunction with institutions of higher education, science and research parks (as defined in section 208(a)), or technology or manufacturing companies relocating to the United States from outside the United States.  
(iv)Geographic diversityIn authorizing grant recipients to make equity investments under clause (i), the Secretary shall ensure, to the extent practicable, that grant recipients authorized represent diverse geographic areas of the United States, including rural and urban areas. 
(B)RequirementsIn authorizing a grant recipient to make equity investments under subparagraph (A)(i), the Secretary shall ensure that— 
(i)not more than 25 percent of the capital base of the revolving loan fund of the grant recipient will be used for equity investments; 
(ii)the Federal share of the amount used for an equity investment made by the grant recipient will not exceed 50 percent; and 
(iii)the total amount of the equity investments made by the grant recipient in any one business will not exceed $250,000. 
(C)Other terms and conditionsExcept as otherwise provided in this paragraph, the Secretary may authorize grant recipients to make equity investments under subparagraph (A)(i) subject to terms and conditions the Secretary determines are appropriate. 
(D)Disposition of equity securitiesIn the event that the Secretary acquires equity securities as a result of a default by any party under any agreement relating to the terms of the Secretary’s extension of assistance under this paragraph, the Secretary shall liquidate the Federal interest in such securities as soon as possible and for such consideration as the Secretary determines appropriate. The Secretary may assign or transfer the securities to a third party for purposes of liquidation and the third party may retain proceeds from the disposition of the securities to defray costs related to the liquidation.  
(E)DefinitionsIn this paragraph the following definitions apply: 
(i)Capital baseThe term capital base means the amount of the funding, from a grant under this section and from non-Federal sources, initially provided to establish a revolving loan fund under this section. 
(ii)Equity investmentThe term equity investment means an investment of funds in a business that results in the acquisition of an equity security. 
(iii)Equity securityThe term equity security means an instrument that signifies an ownership interest in a business.. 
207.Sustainable economic development demonstration program 
(a)In generalSection 218 (42 U.S.C. 3154d) is amended to read as follows: 
 
218.Sustainable economic development demonstration program 
(a)In generalOn the application of an eligible recipient, the Secretary may provide technical assistance, make grants, enter into contracts, or otherwise provide funding for a project— 
(1)to promote energy efficiency to enhance the economic competitiveness of an area; 
(2)to increase the use of renewable energy technologies, including solar, wind, or geothermal technologies, to support sustainable economic development and job growth, with a priority given to projects that incorporate photovoltaics or relate to agribusiness, including in both urban and rural areas; 
(3)to support energy efficiency or alternative energy development plans, studies, or analysis (including with respect to job training, attraction, or retention) to enhance a comprehensive economic development strategy with respect to which funding has been provided under this Act; 
(4)to support the efforts of a community to have a technology or manufacturing business located outside the United States relocate to the United States; and 
(5)to supplement another project funded by a Federal grant, loan, or loan guarantee provided for a purpose described in paragraphs (1) through (4). 
(b)Federal shareNotwithstanding section 204, the Federal share of the cost of a project funded under this section— 
(1)if described in paragraph (1), (2), (3), or (4) of subsection (a), shall not exceed 80 percent; and 
(2)if described in subsection (a)(5), shall not exceed 100 percent. 
(c)Solicitation of applicationsNot later than 60 days after a date on which funds are made available to carry out this section, the Secretary shall solicit applications for assistance under this section.. 
(b)Clerical amendmentThe table of contents in section 1(b), as amended by this Act, is further amended by striking the item relating to section 218 and inserting the following: 
 
 
Sec. 218. Sustainable economic development demonstration program.. 
208.Job creation goals 
(a)In generalTitle II (42 U.S.C. 3141 et seq.), as amended by this Act, is further amended by adding at the end the following: 
 
219.Job creation goals 
(a)In generalAs a condition of the receipt of a grant under section 201, 205, or 209 or a loan guarantee under section 208, the recipient of the grant or loan guarantee shall enter into an agreement with the Secretary that establishes goals for the number of jobs to be created as a result of the projects and activities funded by the grant or loan guarantee. 
(b)Compliance with goalsThe Secretary may take appropriate action to penalize a grant recipient who fails to satisfy job creation goals specified in an agreement under subsection (a).. 
(b)Clerical amendmentThe table of contents in section 1(b), as amended by this Act, is further amended by inserting after the item relating to section 218 the following: 
 
 
Sec. 219. Job creation goals.. 
209.Prohibition with respect to use of assistance 
(a)In generalTitle II (42 U.S.C. 3141 et seq.), as amended by this Act, is further amended by adding at the end the following: 
 
220.Prohibition with respect to use of assistanceThe Secretary shall ensure that a recipient of assistance under this Act does not utilize the assistance for activities to intentionally attract, to the location of the recipient, a business or other source of employment already established elsewhere in the United States, if the relocation would adversely affect the location where the business or other source of employment was previously located.. 
(b)Clerical amendmentThe table of contents in section 1(b), as amended by this Act, is further amended by inserting after the item relating to section 219 the following: 
 
 
Sec. 220. Prohibition with respect to use of assistance.. 
IIIEligibility; comprehensive economic development strategies 
301.Eligibility of areasSection 301 (42 U.S.C. 3161) is amended by adding at the end the following:  
 
(e)Special needIn determining whether an area has experienced or is about to experience a special need for purposes of subsection (a)(3), the Secretary may consider whether the area has been affected by— 
(1)the loss of a substantial employer; 
(2)substantial outmigration or population loss; 
(3)substantial foreclosure rates; 
(4)substantial underemployment; 
(5)military base or defense installation closure, realignment, or mission growth; 
(6)a natural or other disaster or emergency; 
(7)substantial natural resource depletion; 
(8)substantial negative effects resulting from changing trade patterns; or 
(9)other circumstances that the Secretary determines are indicative of special or extraordinary unemployment or economic adjustment problems.. 
302.Comprehensive economic development strategies 
(a)In generalSection 302(a) (42 U.S.C. 3162(a)) is amended— 
(1)in paragraph (1) by inserting after problems the following: and opportunities; 
(2)in paragraph (2) by inserting after private the following: (including nonprofit organization); and 
(3)in paragraph (3)— 
(A)in subparagraph (A)— 
(i)by striking economic problems and inserting economic development problems and opportunities; 
(ii)by inserting after strategy, promotes the the following: effective; and 
(iii)by striking balances and inserting optimizes; and 
(B)in subparagraph (B) by inserting after the problems the following: and take advantage of the opportunities. 
(b)Approval of other planSection 302(c) (42 U.S.C. 3162(c)) is amended— 
(1)in paragraph (1) by inserting after federally supported program the following: or under a State, regionally, or locally supported program; and 
(2)in paragraph (2) by striking paragraph and inserting subsection. 
(c)Notification of approval or disapproval of comprehensive economic development strategy or other planSection 302 (42 U.S.C. 3162) is amended by adding at the end the following: 
 
(d)Notification of approval or disapproval of comprehensive economic development strategy or other plan 
(1)DeadlineThe Secretary shall notify an eligible recipient of the approval or disapproval of a comprehensive economic development strategy or other plan submitted under this section not later than 60 days after the date of receiving the strategy or plan. 
(2)Basis for disapprovalA notification of disapproval under this subsection shall include a description of the basis for the disapproval.. 
IVEconomic development districts 
401.Designation of economic development districts 
(a)In generalSection 401(a) (42 U.S.C. 3171(a)) is amended in the matter preceding paragraph (1) by striking broad geographic and inserting national and regional. 
(b)OperationsSection 401 (42 U.S.C. 3171) is amended by adding at the end the following: 
 
(c)Operations 
(1)In generalAs a condition of maintaining designation as an economic development district, each district shall engage in the full range of economic development activities in the comprehensive economic development strategy of the district that has been approved by the Secretary, which may include— 
(A)coordinating and implementing economic development activities in the district; 
(B)carrying out economic development research, planning, implementation, and advisory functions identified in the comprehensive economic development strategy; and 
(C)coordinating the development and implementation of the comprehensive economic development strategy with Federal, State, local, and private organizations. 
(2)ContractsAn economic development district may enter into contracts for services to carry out the activities described in paragraph (1).. 
402.Termination or modification of economic development districtsSection 402 (42 U.S.C. 3172) is amended by adding at the end the following: The standards shall include authority for the Secretary to review, at the request of a district, district designations to evaluate whether the designations meet economic development and labor force needs and, when warranted, to approve the combination of districts and adjust applicable assistance levels for the resulting combination.. 
VAdministration 
501.Consultation with other persons and agenciesSection 503(a) (42 U.S.C. 3193(a)) is amended by striking or underemployment and inserting , underemployment, or outmigration. 
502.Performance evaluations of grant recipients 
(a)Purpose of evaluations of university centersSection 506(b) (42 U.S.C. 3196(b)) is amended by striking are worthy of and all that follows through the period at the end and inserting maintain the capacity to implement the priorities of the Secretary.. 
(b)Timing of evaluationsSection 506(c) (42 U.S.C. 3196(c)) is amended to read as follows:  
 
(c)Timing of evaluationsEvaluations under subsection (a) shall be conducted on a continuing basis so that— 
(1)with respect to economic development districts, each grantee is evaluated within 3 years after the first award of assistance to the grantee and at least once every 3 years thereafter, so long as the grantee receives the assistance; and 
(2)with respect to university centers, each grantee is evaluated within 5 years after the first award of assistance to the grantee and at least once every 5 years thereafter, so long as the grantee receives the assistance.. 
(c)Evaluation criteria for university centersSection 506(d)(2) (42 U.S.C. 3196(d)(2)) is amended to read as follows: 
 
(2)Evaluation criteria for university centersThe criteria for evaluation of a university center shall provide, at a minimum, for an assessment of— 
(A)the center’s contribution to providing technical assistance, conducting applied research, and disseminating the results of the activities of the center; 
(B)the center’s conformance with the approved program plan of the center and the goals of the Secretary; and 
(C)if appropriate, the center’s activities to leverage and maximize the economic development potential of Federal investments in high-speed rail projects, including activities— 
(i)to encourage collaboration across regions; and 
(ii)to evaluate manufacturing and economic development opportunities relating to the projects.. 
503.Economic development representatives 
(a)In generalTitle V (42 U.S.C. 3191 et seq.) is amended by adding at the end the following: 
 
508.Economic development representativesThe Secretary shall ensure that the Economic Development Administration maintains— 
(1)not less than 35 individuals in the position of economic development representative during fiscal year 2012; and 
(2)not less than 40 individuals in the position of economic development representative during fiscal year 2013 and each fiscal year thereafter.. 
(b)Clerical amendmentThe table of contents in section 1(b), as amended by this Act, is further amended by inserting after the item relating to section 507 the following: 
 
 
Sec. 508. Economic development representatives. . 
504.Limitation on certain positions 
(a)In generalTitle V (42 U.S.C. 3191 et seq.), as amended by this Act, is further amended by adding at the end the following: 
 
509.Limitation on certain positionsBeginning in fiscal year 2012, the number of positions in the Economic Development Administration that, for purposes of title 5, United States Code, are general positions (as defined by section 3132(a)(9) of such title) which may be filled only by a noncareer appointee (as defined by section 3132(a)(7) of such title) shall be limited to 5.. 
(b)Clerical amendmentThe table of contents in section 1(b), as amended by this Act, is further amended by inserting after the item relating to section 508 the following: 
 
 
Sec. 509. Limitation on certain positions.. 
VIMiscellaneous 
601.Annual report to CongressSection 603(b) (42 U.S.C. 3213(b)) is amended— 
(1)in paragraph (2)(B) by striking and at the end; 
(2)in paragraph (3) by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(4)with respect to each university center assisted with funding under this Act, include— 
(A)a specification of the activities of the university center; 
(B)a specification of the recipients of technical assistance from the university center; and 
(C)a specification of the outcomes resulting from the job creation, research, and technical assistance activities of the university center; and 
(5)specify the projects, and the funding provided for the projects, that were funded in conjunction with one or more of the regional commissions.. 
602.Maintenance of effort 
(a)In generalTitle VI (42 U.S.C. 3211 et seq.) is amended by adding at the end the following: 
 
613.Maintenance of effort 
(a)Expected period of best efforts 
(1)EstablishmentTo carry out the purposes of this Act, before providing investment assistance for a construction project under this Act, the Secretary shall establish the expected period during which the recipient of the assistance shall make best efforts to achieve the economic development objectives of the assistance. 
(2)Treatment of propertyTo obtain the best efforts of a recipient during the period established under paragraph (1), during that period— 
(A)any property that is acquired or improved, in whole or in part, using investment assistance under this Act shall be held in trust by the recipient for the benefit of the project; and 
(B)the Secretary shall retain an undivided equitable reversionary interest in the property. 
(3)Termination of Federal interest 
(A)In generalBeginning on the date on which the Secretary determines that a recipient has fulfilled the obligations of the recipient for the applicable period under paragraph (1), taking into consideration the economic conditions existing during that period, the Secretary may terminate the reversionary interest of the Secretary in any applicable property under paragraph (2)(B). 
(B)Alternative method of termination 
(i)In generalOn a determination by a recipient that the economic development needs of the recipient have changed during the period beginning on the date on which investment assistance for a construction project is provided under this Act and ending on the expiration of the expected period established for the project under paragraph (1), the recipient may submit to the Secretary a request to terminate the reversionary interest of the Secretary in property of the project under paragraph (2)(B) before the date described in subparagraph (A). 
(ii)ApprovalThe Secretary may approve a request of a recipient under clause (i) if— 
(I)in any case in which the request is submitted during the 10-year period beginning on the date on which assistance is initially provided under this Act for the applicable project, the recipient repays to the Secretary an amount equal to 100 percent of the fair market value of the pro rata Federal share of the project; or 
(II)in any case in which the request is submitted after the expiration of the 10-year period described in subclause (I), the recipient repays to the Secretary an amount equal to the fair market value of the pro rata Federal share of the project as if that value had been amortized over the period established under paragraph (1), based on a straight-line depreciation of the project throughout the estimated useful life of the project. 
(b)Terms and conditions 
(1)In generalThe Secretary may establish such terms and conditions under this section as the Secretary determines to be appropriate, including by extending the period of a reversionary interest of the Secretary under subsection (a)(2)(B) in any case in which the Secretary determines that the performance of a recipient is unsatisfactory. 
(2)Maintenance of standardsThe Secretary may not terminate a reversionary interest of the Secretary under subsection (a)(2)(B) if the Secretary has not received adequate assurances that the applicable recipient will continue to satisfy the requirements of section 602 after the termination. 
(c)Previously extended assistanceWith respect to any recipient to which the term of provision of assistance was extended under this Act before the date of enactment of this section, the Secretary may approve a request of the recipient under subsection (a) in accordance with the requirements of this section to ensure uniform administration of this Act, notwithstanding any estimated useful life period that otherwise relates to the assistance. 
(d)Conversion of useIf a recipient of assistance under this Act demonstrates to the Secretary that the intended use of the project for which assistance was provided under this Act no longer represents the best use of the property used for the project, the Secretary may approve a request by the recipient to convert the property to a different use for the remainder of the term of the Federal interest in the property, subject to the condition that the new use shall be consistent with the purposes of this Act. 
(e)Status of authorityThe authority of the Secretary under this section is in addition to any authority of the Secretary pursuant to any law or grant agreement in effect on the date of enactment of this section.. 
(b)Clerical amendmentThe table of contents in section 1(b), as amended by this Act, is further amended by inserting after the item relating to section 612 the following: 
 
 
Sec. 613. Maintenance of effort.. 
VIIFunding 
701.General authorization of appropriations 
(a)Economic development assistance programsSection 701(a) (42 U.S.C. 3231(a)) is amended by striking until expended and all that follows through the period at the end and inserting the following: until expended, $500,000,000 for each of fiscal years 2011 through 2015.. 
(b)Salaries and expensesSection 701(b) (42 U.S.C. 3231(b)) is amended by striking paragraphs (1) and (2) and inserting the following: 
 
(1)$42,000,000 for fiscal year 2011; and 
(2)such sums as are necessary for each fiscal year thereafter.. 
702.Funding for grants for planning and grants for administrative expensesSection 704 (42 U.S.C. 3234) is amended— 
(1)by striking $27,000,000 and inserting $36,000,000; and 
(2)by inserting after under section 203 the following: and, of that amount, not less than $500,000 shall be made available for grants under section 203 for planning relating to high-speed rail. 
703.Funding for financial assistance for business incubators and science and research parks 
(a)In generalTitle VII (42 U.S.C. 3231 et seq.) is amended by adding at the end the following: 
 
705.Funding for financial assistance for business incubators and science and research parks 
(a)GrantsIn addition to amounts made available under section 701, there is authorized to be appropriated $7,500,000 to carry out section 208(c). 
(b)Loan guaranteesIn addition to amounts made available under section 701, there are authorized to be appropriated such sums as may be necessary to carry out section 208(d), including the cost (as defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) of guaranteeing loans under that section.. 
(b)Clerical amendmentThe table of contents in section 1(b), as amended by this Act, is further amended by inserting after the item relating to section 704 the following: 
 
 
Sec. 705. Funding for financial assistance for business incubators and science and research parks.. 
704.Funding for sustainable economic development demonstration program 
(a)In generalTitle VII (42 U.S.C. 3231 et seq.), as amended by this Act, is further amended by adding at the end the following: 
 
706.Funding for sustainable economic development demonstration programOf the amounts made available under section 701 for each fiscal year, not less than $25,000,000 shall be made available to carry out section 218.. 
(b)Clerical amendmentThe table of contents in section 1(b), as amended by this Act, is further amended by inserting after the item relating to section 705 the following: 
 
 
Sec. 706. Funding for sustainable economic development demonstration program.. 
705.Funding for grants for training, research, and technical assistance 
(a)In generalTitle VII (42 U.S.C. 3231 et seq.), as amended by this Act, is further amended by adding at the end the following: 
 
707.Funding for grants for training, research, and technical assistanceOf the amounts made available under section 701 for each fiscal year, not less than $10,000,000 shall be made available for grants provided under section 207 and, of that amount, not less than $1,125,000 shall be made available for grants under section 207 to establish university centers in States that do not have a university center.. 
(b)Clerical amendmentThe table of contents in section 1(b), as amended by this Act, is further amended by inserting after the item relating to section 706 the following: 
 
 
Sec. 707. Funding for grants for training, research, and technical assistance.. 
 
 
September 29, 2010 
Reported from the Committee on Transportation and Infrastructure with an amendment
September 29, 2010
 Committee on Financial Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
